FULUCAI PRODUCTIONS LTD.




- and -




BLUE SKY ENERGY & POWER, INC.



















SHARE PURCHASE AGREEMENT

























September 28, 2013














--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page







ARTICLE I INTERPRETATION

1

1.1

DEFINED TERMS

1

1.2

BEST OF KNOWLEDGE

5

1.3

SCHEDULES AND EXHIBITS

5

1.4

CURRENCY

5

1.5

CHOICE OF LAW

5

1.6

HEADINGS, CROSS REFERENCES, ETC.

5

1.7

INCLUSIVE TERMINOLOGY

6

1.8

NUMBER AND GENDER

6

1.9

TIME OF ESSENCE

6

1.10

STATUTES

6

ARTICLE II PURCHASE AND SALE

6

2.1

PURCHASE AND SALE

6

2.2

CONSIDERATION

6

2.3

ADJUSTMENTS

7

ARTICLE III REPRESENTATIONS AND WARRANTIES

7

3.1

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

7

3.2

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

17

ARTICLE IV SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND LIMITATION OF
LIABILITY  19

4.1

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF THE VENDOR

19

4.2

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF PURCHASER

19

4.3

LIMITATION PERIODS

19

4.4

LIABILITY FOR BREACH OF REPRESENTATIONS AND WARRANTIES

20

ARTICLE V COVENANTS

20

5.1

COVENANTS OF THE VENDOR

20

5.2

COVENANTS OF THE PURCHASER

21

ARTICLE VI CLOSING

22

6.1

CLOSING ARRANGEMENTS

22





 

-i-

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







6.2

DOCUMENTS TO BE DELIVERED

22

ARTICLE VII GENERAL PROVISIONS

22

7.1

PUBLIC DISCLOSURE

22

7.2

FURTHER ASSURANCES

23

7.3

REMEDIES CUMULATIVE

23

7.4

COUNTERPARTS

23

7.5

LEGAL AND OTHER PROFESSIONAL FEES

23

7.6

ASSIGNMENT

23

7.7

SUCCESSORS AND ASSIGNS

23

7.8

ENTIRE AGREEMENT

23

7.9

AMENDMENTS

24

7.10

SURVIVAL

24














--------------------------------------------------------------------------------










SHARE PURCHASE AGREEMENT

THIS AGREEMENT is made this 28th day of September, 2013;

BETWEEN:

FULUCAI PRODUCTIONS LTD., a body corporate formed under the laws of the State of
Nevada and extra-provincially registered under the laws of the Province of
Alberta and having its registered office in the City of Calgary, Alberta

(hereafter referred to as the "Purchaser")

AND:

BLUE SKY ENERGY & POWER, INC., body corporate formed under the laws of the State
of Texas and having offices in the City of Roswell, New Mexico

(hereafter referred to as the "Vendor")

WHEREAS:

A.

the Vendor is the registered and beneficial owner of all of the issued and
outstanding common shares and preferred shares (collectively, the "Target
Shares") in the capital of Blue Sky NM Inc  (“Blue Sky”) a body corporate formed
under the laws of the State of New Mexico  and having an office in the City of
Roswell, New Mexico; and

B.

the Purchaser wishes to purchase the Target Shares from the Vendor and the
Vendor wishes to sell the Target Shares to the Purchaser on the terms and
subject to the conditions set out in this Agreement;

NOW THEREFORE, in consideration of the respective covenants, agreements,
representations and warranties set out herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows.

ARTICLE I
INTERPRETATION

1.1

Defined Terms

Whenever used in this Agreement or in any of the Schedules hereto, unless there
is something in the subject matter or context inconsistent therewith, the
following words and terms will have the indicated meanings and grammatical
variations of such words and terms will have corresponding meanings:

(a)

"Act" means the Business Corporations Act (Alberta), as in effect on the date
hereof;











--------------------------------------------------------------------------------







(b)

"Affiliate" has the meaning ascribed thereto in the Act;

(c)

"Agreement" means this Share Purchase Agreement, including the Schedules
attached hereto, as it may be amended, restated or replaced from time to time;

(d)

"Annual Financial Statements" means the annual financial statements of Blue Sky.
"arm's length" has the meaning ascribed thereto in the Tax Act;

(e)

"Associate" has the meaning ascribed thereto in the Act;

(f)

"Authorization" means, with respect to any Person, any order, permit, approval,
consent, waiver, certification, license, registration, clearance or similar
authorization of any Governmental Authority having jurisdiction over that
Person;

(g)

"Business" means the oil and natural gas exploration and development business
conducted by Blue Sky as at the date hereof;

(h)

"Closing" has the meaning ascribed thereto in Section 6.1;

(i)

"Closing Date" means October 30th, 2013, or such other date as the Parties may
agree upon in writing;

(j)

"Closing Time" means the time on the Closing Date that the Parties actually
close the purchase and sale of the Target Shares as contemplated herein;

(k)

"Consideration Shares" has the meaning ascribed thereto in Section 2.2;

(l)

"Contract" means any agreement, indenture, understanding, contract, lease, deed
of trust, license, option, instrument or other commitment, whether in writing or
otherwise;

(m)

"Effective Date" means August 1st, 2013;

(n)

"Encumbrances" means mortgages, charges, pledges, security interests, liens,
encumbrances, claims, adverse interests and acquisition rights of third parties
of any nature whatsoever or howsoever arising, and any rights or privileges
capable of becoming any of the foregoing;

(o)

"Environmental Laws" means all applicable statutes, regulations, ordinances,
by-laws, guidelines, standards and codes, now or hereafter in force or existence
in Canada and elsewhere (whether federal, provincial, or municipal) relating to
the protection and preservation of the environment, occupational health and
safety or Hazardous Substances;

(p)

"Governmental Authority" means any: (i) federal, provincial, state, municipal,
local or other government, governmental or public department, central bank,
court, commission, board, bureau, agency or instrumentality, domestic or
foreign; (ii) subdivision or authority of any of the foregoing; or (iii)
quasi-governmental or











--------------------------------------------------------------------------------







private body exercising any regulatory, expropriation or taxing authority under,
on behalf of or for the account of any of the foregoing;

(q)

"Hazardous Substance" means any contaminant, waste, hazardous substance, toxic
substance, hazardous waste or dangerous goods as defined under any Environmental
Laws or any pollutant or other substance that, when released to the environment
or into the workplace, is likely to cause, immediately or at a future time,
material harm or degradation to the environment or such workplace or material
risk to human health;

(r)

"IFRS" means International Financial Reporting Standards as issued by the
International Accounting Standards Board;

(s)

"Laws" means any and all laws, including all statutes, codes, ordinances,
decrees, rules, regulations, municipal by-laws, judicial or arbitral or
administrative or ministerial or departmental or regulatory judgments, orders,
decisions, rulings or awards, policies, guidelines, and the common law, the
civil law and equity;

(t)

"Leases" means the Real Property Leases;

(u)

"Licenses" means all licenses, permits, approvals, registrations and
qualifications to do business held by Blue Sky;

(v)

"Material Adverse Change" means, with respect to Blue Sky, any change in the
business, operations, earnings, results of operations, assets, capitalization,
financial condition, Licenses, Leases, rights, liabilities, prospects or
privileges, whether contractual or otherwise, of Blue Sky (other than any such
change resulting from conditions generally affecting the oil and natural gas
exploration and development industry in the geographic region in which Blue Sky
operates) that is materially adverse to Blue Sky, and, without limiting the
generality of the foregoing, any such change resulting in an impairment in the
value of Blue Sky of at least $100,000 will be deemed to constitute a Material
Adverse Change;

(w)

"Parties" means the parties to this Agreement and "Party" means any one of them;

(x)

"Person" includes any individual, corporation, limited liability company,
unlimited liability company, body corporate, partnership, limited liability
partnership, firm, joint venture, syndicate, association, capital venture fund,
private equity fund, trust, trustee, executor, administrator, legal personal
representative, estate, Governmental Authority and any other form of entity or
organization, whether or not having legal status;

(y)

"Personal Information" means information about an identifiable individual, but
does not include business contact information provided the collection, use or
disclosure, as the case may be, of such business contact information is for the
purposes of contacting an individual in that individual's capacity as an
employee or an official of an organization and for no other purpose;











--------------------------------------------------------------------------------







(z)

"Purchaser's Counsel" means TingleMerrett LLP;

(aa)

"Real Property Leases" means the leases listed in Exhibits B1 through B5
attached to this Agreement;

(bb)

"Release" means any release, spill, leak, emission, discharge, leach, dumping,
escape or disposal that is or has been made in contravention of any
Environmental Laws;

(cc)

"Regulatory Approval" means any approval, consent, ruling, authorization,
registration, notice, permit or acknowledgement that may be required from a
Person pursuant to any applicable Law, or under the terms of any License, in
connection with the sale of the Target Shares to the Purchaser and the issuance
of the Consideration Shares to the Vendor in accordance with the terms of this
Agreement;

(dd)

"Returns" means all reports, estimates, elections, designations, forms,
declarations of estimated tax, information statements and returns relating to,
or required to be filed in connection with, any Taxes;

(ee)

"Schedules" means, collectively, the schedules attached to this Agreement;

(ff)

"Tax" or "Taxes" means all taxes, duties, fees, premiums, assessments, imposts,
levies and other charges of any kind whatsoever imposed by any Governmental
Authority, together with all interest, penalties, fines, additions to tax or
other additional amounts imposed in respect thereof, including those levied on,
or measured by, or referred to as, income, gross receipts, profits, capital,
large corporation, capital gain, alternative minimum, transfer, land transfer,
sales, goods and services, harmonized sales, use, value-added, excise, stamp,
withholding, business, franchising, property, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes, all employment
insurance, health insurance and the Canada Pension Plan, any other pension plan
established or operated by any Governmental Authority and workers compensation
premiums or contributions, including any interest, fines or penalties for
failure to withhold, collect or remit any tax and any liability for such taxes
imposed by Law with respect to any other Person arising pursuant to any tax
sharing, indemnification or other agreements or any liability for taxes of any
predecessor or transferor entity whether disputed or not;

(gg)

"Tax Act" means the Income Tax Act (Canada), as in effect on the date hereof;
and

(hh)

"Transferred Information" means the Personal Information disclosed or
transferred to the Purchaser or any of its representatives or agents by or on
behalf of the Vendor or Blue Sky as a result of or in conjunction with the
transactions contemplated herein, and includes all such Personal Information
disclosed to the











--------------------------------------------------------------------------------







Purchaser during the period leading up to and including the completion of the
transactions contemplated herein.

1.2

Best of Knowledge

Except as otherwise expressly set out in this Agreement, any reference herein to
"the best of the knowledge" or "the knowledge" of the Vendor or words to like
effect will be deemed to mean the actual knowledge of the senior officers and
directors of the Vendor and the knowledge that such individuals would have had
if they had conducted a reasonably diligent inquiry into the relevant subject
matter.

1.3

Schedules and Exhibits

The Schedules, as listed below, are incorporated into this Agreement by
reference and are deemed to be part hereof:

Schedule

Description

Schedule 3.1(b)

Vendor's Contractual and Regulatory Approvals

Schedule 3.1(n)

Compliance with Constating Documents, Agreements and Laws

Schedule 3.2(q)

Commitments for Capital Expenditures

Exhibit A

Well List

Exhibits B1-B5

Lease Maps

Exhibit C

Field Locations Map

Exhibit D

Dead Aim Investments – Agreement to Assign Interests

Exhibit E

Dead Aim Investments – Escrow Agreement




1.4

Currency

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
stated in Canadian currency.

1.5

Choice of Law

This Agreement, and each of the documents contemplated by or delivered under or
in connection with this Agreement (to the extent no choice of law is specified
therein) shall be governed by and construed in accordance with the laws of the
Province of Alberta and the federal laws of Canada applicable therein (without
reference to conflicts of laws principles that might result in the application
of the laws of another jurisdiction).

1.6

Headings, Cross References, Etc.

The division of this Agreement into articles, sections, paragraphs, subsections
and clauses and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.  The
terms "this Agreement", "hereof", "herein", "hereunder" and similar expressions
refer to this Agreement and the Schedules hereto and not to any particular
article, section, paragraph, clause or other portion hereof and include any
agreement or instrument supplementary or ancillary hereto.  Unless otherwise
indicated, any











--------------------------------------------------------------------------------







reference in this Agreement to an Article, Section, recital, paragraph,
subsection, clause or Schedule refers to the specified Article, Section,
recital, paragraph, subsection, clause or Schedule of this Agreement.  The
Parties acknowledge that their respective legal counsel have reviewed and
participated in settling the terms of this Agreement, and the Parties agree that
any rule of construction to the effect that any ambiguity is to be resolved
against the drafting party shall not be applicable in the interpretation of this
Agreement.

1.7

Inclusive Terminology

Whenever used in this Agreement, unless there is something in the subject matter
or context inconsistent therewith, the words "includes" and "including" and
similar words will not, unless expressly modified by the words "only" or
"solely", be construed as terms of limitation, but rather will mean "includes
but is not limited to" and "including but not limited to", so that references to
included matters will be regarded as illustrative without being either
characterizing or exhaustive.

1.8

Number and Gender

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith: (i) words importing the singular number include the
plural and vice versa; and (ii) words importing the use of any gender include
all genders including the neutral gender "it".

1.9

Time of Essence

Time shall be of the essence hereof.

1.10

Statutes

Unless otherwise provided herein, any reference to a statute or regulation in
this Agreement shall refer to such statute or regulation as in effect at the
date of this Agreement.

ARTICLE II
PURCHASE AND SALE

2.1

Purchase and Sale

On the terms and subject to the fulfillment or waiver of the conditions set out
herein, the Vendor will, on the Closing Date, sell, assign and transfer the
Target Shares to the Purchaser, and the Purchaser will, on the Closing Date,
purchase and accept the Target Shares from the Vendor, free and clear of all
Encumbrances and with all rights and benefits attaching thereto.

2.2

Consideration

The total aggregate consideration payable by the Purchaser to the Vendor
hereunder for the Target Shares and the performance by the Vendor of its
obligations under this Agreement will be paid to the Vendor at Closing through
the issuance to the Vendor of 65,000,000 Class "A" Shares (the "Consideration
Shares") in the capital stock of the Purchaser.  The full issuance of the
Consideration Shares to be issued by the Purchaser to the Vendor are dependent
on the











--------------------------------------------------------------------------------







independent reserve report (currently being completed by American Energy
Advisors 1 Technology Drive, Suite 217 Irvine CA 92618) stating that Blue Sky’s
assets are valued at a minimum of $40 million based on the value of proven and ½
probable reserves of Blue Sky at a 10% net present value discount.  Should the
value be less than $40 million, the number of Consideration Shares to be issued
by the Purchaser to the Vendor shall be reduced by one million (1,000,000)
shares of every $1 million of value below $40 million for the Blue Sky assets.
 In any event, the minimum number of Consideration Shares to be issued by the
Purchaser to the Vendor, in any event, shall not be less than 40 million shares.
 The Vendor hereby acknowledges that the Consideration Shares will be issued to
the Vendor pursuant to exemptions from prospectus and registration requirements
set out in applicable securities laws and, as a result, the Consideration Shares
will be subject to restrictions on resale under applicable securities laws.  The
Vendor further acknowledges that the Vendor will have no right to require the
Purchaser to register the Consideration Shares under securities laws in force in
any jurisdiction, to qualify the Consideration Shares for distribution under
securities laws in force in any jurisdiction or to otherwise take steps to cause
the Consideration Shares to be freely tradable under the securities laws in
force in any jurisdiction. The Vendor and the Purchaser shall file their
respective tax returns based upon and in accordance with such allocation and
will not make any inconsistent statements or take any inconsistent positions on
any tax returns or in any refund claims or during the course of any audits by
any taxing authorities. In addition on the Closing Date, Vendor shall provide a
"statement of accounts" of Blue Sky and amounts advanced by the Vendor to Blue
Sky,  less any income, shall be reimbursed as of the Effective Date.  The
Purchaser will have the right to audit such expenses to its satisfaction and if
any discrepancy is noted and confirmed by the Purchaser and Vendor, then such
amount shall be returned by the Vendor or, as the case may be, paid by the
Purchaser.

2.3

Adjustments

At Closing, the Purchaser will deposit 15% of the Consideration Shares payable
to the Vendor in accordance with Section 2.2 above, in escrow, to be released by
the Purchaser to the Vendor when all title deficiencies and cash adjustments
have been satisfied in accordance with the terms of this Agreement.   

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Vendor

The Vendor hereby represents and warrants to the Purchaser as follows and
acknowledges that, notwithstanding any independent searches or investigations
that may be undertaken by or on behalf of the Purchaser and notwithstanding any
information or document provided to the Purchaser (unless this Agreement is
specifically qualified by reference to such information) or any knowledge of the
Purchaser, the Purchaser is relying upon the accuracy of each of such
representations and warranties in connection with its purchase of the Target
Shares.

(a)

Right and Authority.  The Vendor has the legal capacity and good and sufficient
right and authority to enter into this Agreement and to transfer the legal and











--------------------------------------------------------------------------------







beneficial title to and ownership of the Target Shares to the Purchaser, free
and clear of all Encumbrances and to perform all of its other obligations
hereunder.   

(b)

Contractual and Regulatory Approvals.  Except as set out in Schedule 3.1(b),
neither the Vendor nor Blue Sky is subject to any obligation, contractual or
otherwise, to request or obtain the consent of any Person, and no Authorizations
of, or notifications to, any Governmental Authority are required to be obtained
or given by Blue Sky or the Vendor:

(i)

in connection with the execution, delivery or performance by the Vendor of this
Agreement or the completion of the transactions contemplated hereby;

(ii)

to avoid the loss or termination of any Contract to which Blue Sky are a party
or any License held by Blue Sky;

(iii)

in order that the authority, right and qualification of Blue Sky to carry on the
Business in the ordinary course and in the same manner as conducted prior to the
date hereof remains in good standing and in full force and effect as of and
following the Closing Date; or

(iv)

in order that all rights, benefits, Contracts and other assets of Blue Sky
required to carry on the Business in the ordinary course and in the same manner
as conducted prior to the date hereof remain in effect for the benefit of Blue
Sky on the same terms as of and following the Closing Date.

True and complete copies of any Contracts and Licenses under which Blue Sky or
the Vendor is obligated to request or obtain any such consent have been provided
to the Purchaser prior to the date hereof.  

(c)

Corporate Authority, Execution and Binding Obligation.  Each of Blue Sky and the
Vendor has taken all necessary actions and steps (such as corporate proceedings)
to approve and authorize the sale and transfer of the Target Shares to the
Purchaser and all necessary consents and approvals of the stockholders of the
Vendor have been obtained to permit the Vendor to sell the Target Shares to the
Purchaser as provided for herein.  This Agreement has been duly executed and
delivered by the Vendor and this Agreement constitutes a legal, valid and
binding obligation of the Vendor enforceable against the Vendor in accordance
with its terms, subject only to: (i) bankruptcy, winding-up, insolvency,
arrangement and other laws of general application affecting the enforcement of
creditors' rights; and (ii) the general principles of equity, including the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunctive relief.

(d)

Title to Target Shares.  The Target Shares are validly issued and outstanding as
fully paid and non-assessable shares in the share capital of Blue Sky.  The
Target Shares are owned by the Vendor as the registered and beneficial owner
thereof











--------------------------------------------------------------------------------







with good and marketable title, free and clear of all Encumbrances.  Following
Closing, the Purchaser will have good and valid title to the Target Shares, free
and clear of all Encumbrances (except Encumbrances created by or on behalf of
the Purchaser).

(e)

No Other Purchase Agreement or Commitments.  Except for the Purchaser's rights
under this Agreement, no Person has any agreement, option, understanding or
commitment (written or verbal) or any right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming an agreement, option,
understanding or commitment, including convertible securities, warrants or
convertible obligations of any nature, for:

(i)

the purchase or acquisition of any of the Target Shares;

(ii)

the purchase, subscription, allotment or issuance of, or conversion into, any of
the unissued shares in the capital of Blue Sky or any other securities of Blue
Sky; or

(iii)

the purchase or other acquisition from Blue Sky of any of its undertaking,
property or assets (except sales of petroleum products produced by Blue Sky in
the ordinary course of the Business).

(f)

Corporate Records.  The corporate records and minute books of Blue Sky as made
available to the Purchaser are complete and up-to-date in all material respects
and contain, without limitation (i) accurate minutes of all meetings of the
directors and shareholders of Blue Sky and each committee of the board of
directors of Blue Sky, (ii) all written resolutions adopted by the directors and
shareholders of Blue Sky and each committee of the board of directors of Blue
Sky, (iii) all articles and by-laws, and (iv) accurate registers of the
shareholders of Blue Sky and transactions involving the shares of Blue Sky.  All
such meetings of the directors and shareholders of Blue Sky and any committee of
the board of directors of Blue Sky were duly called and held and all resolutions
reflected in the foregoing minutes and all of the foregoing written resolutions
were duly passed and approved.

(g)

Authorized and Issued Capital.  The authorized share capital of Blue Sky is
[1,000] common shares and the issued share capital is [100] common shares.  No
shares or other securities of Blue Sky have been issued in violation of any
Laws, the articles, by-laws or other constating documents of Blue Sky or the
terms of any Contract to which Blue Sky is a party or by which Blue Sky is
bound.

(h)

Financial Statements.  The Annual Financial Statements have been prepared in
accordance with IFRS applied on a basis consistent with previous fiscal years,
are true, correct and complete in all material respects and present fairly the
assets, liabilities and financial condition of Blue Sky as at the dates thereof
and the results of operations and cash flows for the periods to which such
financial statements relate.  There has been no Material Adverse Change in Blue
Sky since the date of the Annual Financial Statements.  











--------------------------------------------------------------------------------







(i)

Title to Petroleum, Natural Gas and Related Hydrocarbon Assets.  Although it
does not warrant title, the Vendor has no reason to believe that Blue Sky does
not have title to its oil and natural gas properties and an irrevocable right to
produce and sell petroleum, natural gas and related hydrocarbons attributable
thereto (for the purposes of this paragraph, the foregoing are collectively
referred to as the "Blue Sky Interests"), excepting the mortgages and security
interest held by Dead Aim Investments as per the Agreement to Assign Interests
from Dead Aim Investments to Canyon E&P, attached hereto as Exhibit D.  Vendor
represents and warrants that, to the best of the Vendor's knowledge, the Blue
Sky Interests are free and clear of adverse claims created by, through or under
Blue Sky, and, to the best of its knowledge, Blue Sky holds the Blue Sky
Interests under valid and subsisting leases, licenses, permits, concessions,
concession agreements, contracts, subleases, reservations or other agreements,
except where the failure to so hold the Blue Sky Interests would not reasonably
be expected to have a material adverse effect upon Blue Sky.

(j)

No Defects.

The Vendor is not aware of any defects, failures or impairments in the title of
Blue Sky to its oil and natural gas properties, whether or not an action, suit,
proceeding or inquiry is pending or threatened and whether or not discovered by
any third party.  If there are any defects, failures or impairments in the title
of Blue Sky’s oil and natural gas properties, or if Blue Sky has lost title to
any of its oil and natural gas properties, or if the leases for any of the
properties have expired with the State or Federal body, then the Vendor shall
pay, at its sole cost and expense, the monies required to get title to those
properties back and for the credit of the Purchaser.  In the event that the
defects, failures, impairments of title or return of title of any of the
properties cannot be established, then an adjustment to the number of
Consideration Shares issued to the Vendor shall be made on a basis which is
proportionate to the value of such properties, as agreed to between the Vendor
and the Purchaser.  Once agreed, the Vendor will then return the agreed to
number of shares to the Purchaser.

(k)

Good Standing.  To the knowledge of the Vendor:

(i)

Blue Sky is in good standing under all, and is not in default under any; and

(ii)

there is no existing condition, circumstance or other matter that constitutes a
default under, or which, with the passage of time or the giving of notice, would
constitute a default under, any,

leases or other title or operating documents, joint venture agreements, or any
other Contracts or instruments pertaining to Blue Sky's oil and natural gas
assets or properties and, to the knowledge of the Vendor, all such leases, title
and operating documents, joint venture agreements and other agreements and
instruments are in good standing and in full force and effect and none of the
counterparties to any such lease, title or operating document, joint venture
agreement or other Contract or instrument is in default thereunder except to the
extent that such default would











--------------------------------------------------------------------------------







not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on Blue Sky.

(l)

Abandonment.  All wells abandoned by Blue Sky prior to the date hereof and all
wells located on any lands in which Blue Sky has an interest, or lands with
which such lands have been pooled or unitized, which have been abandoned, have
been abandoned in accordance, in all material respects, with applicable Laws
regarding the abandonment of wells and good oilfield practice.

(m)

Notices, Orders and Directives from Governmental Authorities.  Blue Sky:

(i)

has not received any notices, orders or directives from any Governmental
Authority, including the Oil Conservation Department (the "OCD"), with respect
to any of its oil and natural gas properties or with respect to the conduct of
its oil and natural gas operations on such properties, which remain outstanding
or have not been satisfied or remedied as at the date hereof; and

(ii)

to the best of the knowledge of the Vendor, is in compliance with all OCD
regulations with respect to its oil and natural gas operations,

except where the failure to satisfy or remedy such notices, orders or
directives, or such noncompliance with OCD regulations would not reasonably be
expected to have a material adverse effect on Blue Sky.

(n)

Compliance with Constating Documents, Agreements and Laws.  The execution,
delivery and performance of this Agreement by the Vendor and the sale of the
Target Shares as contemplated hereby, will not constitute or result in a
violation or breach of or default under, or give rise to termination rights, or,
except as set out in Schedule 3.1(n), cause the acceleration of any obligations
of the Vendor or Blue Sky, under:

(i)

the terms of any Contract or other obligation or restriction to which Blue Sky
or the Vendor is a party or by which either of them is bound; or

(ii)

any term or provision of any of the Licenses or any Authorization or any Laws.

(o)

Financial Records.  All material financial transactions of Blue Sky have been
recorded in its financial books and records in accordance with good business
practice and IFRS, and such financial books and records accurately reflect the
basis for the assets, liabilities and financial condition of Blue Sky as shown
in the Annual Financial Statements.

(p)

Liabilities.  As of the date hereof, there are no liabilities (whether accrued,
absolute, contingent or otherwise) of Blue Sky of any kind whatsoever, and there
is no basis for assertion against Blue Sky of any liabilities of any kind, other
than:











--------------------------------------------------------------------------------







(i)

liabilities disclosed or reflected in the Annual Financial Statements as of the
Effective Date;

(ii)

current liabilities incurred since the date of the Annual Financial Statements
that were incurred in the ordinary course of business and which do not in the
aggregate exceed $700,000; or

(iii)

other liabilities expressly disclosed in this Agreement or in the Schedules.

(q)

Commitments for Capital Expenditures.  Except as disclosed in Schedule 3.1(q),
Blue Sky has not committed to make any capital expenditures or authorized any
capital expenditures (in either case in excess of $10,000 in the aggregate) that
have not been fulfilled or paid prior to the date hereof.

(r)

Taxes.

(i)

All ad valorem, property, production, severance and similar taxes and
assessments based on or measured by the ownership of property or the production
of hydrocarbon substances, or the receipt of proceeds therefrom, payable in
respect of the oil and natural gas assets and properties of Blue Sky prior to
the date hereof have been properly and fully paid and discharged, and there are
no unpaid Taxes or assessments that could result in a lien or charge on any of
the oil and natural gas assets and properties of Blue Sky, except for unpaid
Taxes or assessments, liens or charges (A) that are not yet due and owing or (B)
that do not and would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Blue Sky.

(ii)

All Returns required to be filed by Blue Sky prior to the date hereof have been
duly filed on a timely basis, are true, complete and correct in all material
respects, all Taxes shown to be payable on such Returns or on subsequent
assessments and reassessments with respect thereto have been paid in full on a
timely basis, and no other Taxes are payable by Blue Sky with respect to items
or periods covered by such Returns.

(iii)

Blue Sky has paid or provided adequate accruals for all Taxes reflected in the
Annual Financial Statements.  

(iv)

No material deficiencies exist or have been asserted in respect of Blue Sky with
respect to Taxes.  Blue Sky is not a party to any action or proceeding for
assessment, reassessment or collection of Taxes, nor, to the knowledge of the
Vendor, is there any basis for the assertion of any such action or proceeding.
No waiver or extension of any statute of limitations is in effect with respect
to Taxes or Returns. Except as disclosed by Blue Sky to the Purchaser in writing
prior to the date hereof, the Returns have never been audited by a Governmental
Authority, nor is any audit, assessment, reassessment, claim, action, suit,
investigation or proceeding in process or, to the knowledge of the Vendor,
pending or threatened, which resulted in











--------------------------------------------------------------------------------







or could result in a claim for Taxes owing by Blue Sky.  Blue Sky has withheld
all Taxes required to be withheld under applicable Laws and has paid or remitted
on a timely basis, the full amount of any Taxes that have been withheld to the
applicable Governmental Authority.

(s)

Litigation.  There are no actions, suits or proceedings, judicial or
administrative (whether or not purportedly on behalf of the Vendor or Blue Sky),
pending or, to the best of the knowledge of the Vendor, threatened, by or
against or affecting the Vendor or Blue Sky, at law or in equity, or before or
by any Governmental Authority and there are, to the knowledge of the Vendor, no
grounds on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.

(t)

Environmental Matters.

(i)

Except to the extent that any violation or other matter referred to below in
this paragraph would not reasonably be expected to have a material adverse
effect on Blue Sky:

(A)

to the best of the knowledge of the Vendor, Blue Sky is not in violation of any
Environmental Laws;

(B)

to the best of the knowledge of the Vendor, Blue Sky has, at all times, operated
the Business and has received, handled, used, stored, treated, shipped and
disposed of all Hazardous Substances in compliance with all Environmental Laws;

(C)

to the best of the knowledge of the Vendor, there have been no spills, releases,
deposits or discharges of Hazardous Substances into the earth, air or into any
body of water or any municipal or other sewer or drain water systems by Blue Sky
or onto any property owned or occupied by Blue Sky that violate any
Environmental Law and that have not been remedied to the full extent required by
applicable Environmental Laws;

(D)

no orders, directions or notices have been issued and remain outstanding
pursuant to any Environmental Laws relating to the Business or the assets of
Blue Sky;

(E)

Blue Sky has not failed to report to the proper Governmental Authority the
occurrence of any event that was required to be reported under any Environmental
Law; and

(F)

with respect to those oil and natural gas properties that Blue Sky operates,
Blue Sky holds all licenses, permits and approvals required under any
Environmental Laws in connection with the operation of the Business and the
ownership and use of its assets, all such licenses, permits and approvals are in
full force and effect,











--------------------------------------------------------------------------------







and except for notifications and conditions of general application to assets of
reclamation obligations under legislation in any jurisdiction in which it
conducts the Business, Blue Sky has not received any notification pursuant to
any Environmental Laws that any work, repairs, constructions or capital
expenditures are required to be made by it as a condition of continued
compliance with any Environmental Laws, or any Authorization issued pursuant
thereto, or that any Authorization referred to above is about to be reviewed,
made subject to any limitation or conditions, revoked, withdrawn or terminated.

(u)

Leases. Complete and correct copies of the Leases have been provided to the
Purchaser prior to the date hereof.  Blue Sky is entitled to the rights and
benefits as lessee under each of the Leases commensurate with its interest
therein and Blue Sky has not sublet, assigned, licensed or otherwise conveyed
any rights in the Leased Premises or in the Leases to any Person.  All rental
and other payments and other obligations required to be paid and performed by
Blue Sky pursuant to each of the Leases have been duly paid and performed and
each of the Leases is in good standing and force and effect.

(v)

Restrictions on Doing Business.  Blue Sky is not a party to or bound by any
agreement that would restrict or limit its right to carry on any business or
activity or to solicit business from any Person or otherwise to conduct the
Business as Blue Sky may determine or desire.  Blue Sky is not subject to any
legislation or any judgment, order or requirement of any Governmental Authority
that is not of general application to Persons carrying on a business similar to
the Business. There are no facts or circumstances that could materially
adversely affect the ability of Blue Sky to continue to operate the Business, as
presently conducted, following the completion of the transactions contemplated
by this Agreement.

(w)

Employees.  As of the date hereof, there are no employees of Blue Sky.

(x)

Employment Agreements.  Blue Sky is not a party to any written or oral
employment, service or consulting agreement relating to any one or more Persons,
except for oral employment agreements that are of indefinite term and without
any special arrangements or commitments with respect to continuation of
employment or payment of any particular amount upon termination of employment
(whether actual, constructive or otherwise).  Blue Sky does not have any
employee who cannot be dismissed upon such period of notice as is required by
law (statutory and common law) in respect of a contract of hire for an
indefinite term.

(y)

Transferred Information.  The Transferred Information does not contain any
Personal Information that does not solely and directly relate to the operation
of the Business by Blue Sky or the completion of the transactions as
contemplated herein.











--------------------------------------------------------------------------------







(z)

Collection, Use and Disclosure of Personal Information.  All Personal
Information collected by Blue Sky was collected from employees of Blue Sky and
used and disclosed solely for the purposes of establishing, managing or
terminating the applicable employment relationship (including, determining
eligibility for initial employment, verifying references and qualifications,
administering pay and benefits, processing employee work-related claims (such as
workers' compensation or insurance claims), establishing training and
development requirements, conducting performance reviews, determining
performance requirements, assessing qualifications for a particular job or task,
establishing a contact point in the event of an emergency (such as next of kin),
and, complying with applicable labour or employment statutes).  Personal
Information has not been collected, used, disclosed, stored or retained by Blue
Sky from any other individuals or for any purposes other than those set out
above in this Paragraph 3.1(z), except such purposes that are required or
authorized by applicable Laws.

(aa)

Compliance with Privacy Laws.  Blue Sky has operated the Business in accordance
with applicable privacy Laws.  

(bb)

Non-Arm's Length Matters.  Blue Sky is not a party to or bound by any Contract
with, is not indebted to, and no amount is owing by Blue Sky to, the Vendor or
any Affiliates of the Vendor or any officers, former officers, directors, former
directors, shareholders, former shareholders, employees (except for oral
employment agreements with employees) or former employees of the Vendor or Blue
Sky or any of their respective Associates or any other Person not dealing at
arm's length with any of the foregoing.

(cc)

Disclosure.  No representation or warranty contained in Section 3.1 and no
statement contained in any Schedule, certificate, list, summary or other
document provided, or to be provided, to the Purchaser pursuant hereto, or in
connection with the purchase and sale of the Target Shares as contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact that is necessary in order to make
the statements contained therein not misleading.  All facts and documents in the
possession or under the control of the Vendor or Blue Sky and which are material
to Blue Sky and the Business have been disclosed to the Purchaser in this
Agreement or made available to the Purchaser through the data room established
by the Vendor in connection with the sale of the Target Shares to the Purchaser
or have otherwise been disclosed in writing by the Vendor to the Purchaser.
 Without limiting the generality of the foregoing, the Vendor has not failed to
disclose to the Purchaser any fact or information concerning the Vendor or Blue
Sky that would reasonably be considered material to a purchaser of the Target
Shares.

(dd)

Investment Intent.  The Consideration Shares are being purchased for the
Vendor's own investment portfolio and account (and not on behalf of, and without
the participation of, any other Person) with the intent of holding such
Consideration Shares for investment and without the intent of participating,











--------------------------------------------------------------------------------







directly or indirectly, in a distribution of the Consideration Shares and not
with a view to, or for resale in connection with, a distribution of the
Consideration Shares.

(ee)

No Advertising.  The Vendor acknowledges that the Consideration Shares were not
offered to the Vendor by means of publicly disseminated advertisements or sales
literature, nor is the Vendor aware of any offers made to other Persons by such
means.

(ff)

Investment Experience.  The Vendor is an "accredited investor" (as defined in
Rule 501 promulgated under the Securities Act of 1933, as amended (the
"Securities Act")) and is knowledgeable and experienced in finance, securities
and investments and has had sufficient experience analyzing and investing in
securities similar to the Consideration Shares so as to be capable of evaluating
the merits and risks of an investment in the Consideration Shares.  The Vendor
is able to bear the economic risk of an investment in the Consideration Shares.

(gg)

Restricted Securities.  The Vendor understands that the Consideration Shares
will not have been registered pursuant to the Securities Act or any applicable
state securities laws, that the Consideration Shares will be characterized as
"restricted securities" under federal securities laws, and that under such laws
and applicable regulations the Consideration Shares cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.  In this connection, the Vendor represents that it is familiar with
Rule 144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 Stop transfer instructions may be issued to any transfer agent for securities
of the Purchaser (or a notation may be made in the appropriate records of the
Purchaser) in connection with the Consideration Shares.

(hh)

No Public Market.  The Vendor understands that no public market now exists for
the Consideration Shares, and that the Purchaser has made no assurances that a
public market will ever exist for the Consideration Shares.

(ii)

Legend.  A legend indicating that the Consideration Shares have not been
registered under applicable federal and state securities laws and referring to
the restrictions on transferability and sale of the Consideration Shares
pursuant to this Agreement or otherwise may be placed on any certificate(s) or
other document delivered to the Vendor or any substitute therefor and any
transfer agent of the Purchaser may be instructed to require compliance
therewith.

3.2

Representations and Warranties of the Purchaser

The Purchaser hereby represents and warrants to the Vendor as follows, and
acknowledges that, notwithstanding any independent searches or investigations
that may be undertaken by or on behalf of the Vendor and notwithstanding any
information or document provided to the Vendor (unless this Agreement is
specifically qualified by reference to such











--------------------------------------------------------------------------------







document in this Agreement), the Vendor is relying upon the accuracy of each of
such representations and warranties in connection with the sale of the Target
Shares to the Purchaser.

(a)

Corporate Authority and Binding Obligation.  The Purchaser has the legal
capacity and good and sufficient right and authority to enter into this
Agreement and to purchase the Target Shares from the Vendor in the manner
contemplated herein and to perform all of the Purchaser's obligations under this
Agreement.  The Purchaser and its board of directors have taken all necessary or
desirable actions, steps and corporate and other proceedings to approve or
authorize, validly and effectively, the entering into and the execution and
delivery of this Agreement and the performance by the Purchaser of its
obligations hereunder.  This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, subject to:

(i)

bankruptcy, insolvency, moratorium, reorganization and other laws relating to or
affecting the enforcement of creditors'  rights generally; and

(ii)

the general principles of equity, including that equitable remedies, such as the
remedies of specific performance and injunctive relief, may only be granted in
the discretion of a court of competent jurisdiction.

(b)

Purchaser's Contractual and Regulatory Approvals.  The Purchaser is not under
any obligation, contractual or otherwise, to request or obtain the consent of
any Person, and no Authorizations of, or notifications to, any Governmental
Authority are required to be obtained or given by the Purchaser in connection
with the execution, delivery or performance by the Purchaser of this Agreement,
the issuance of the Consideration Shares or the completion of any of the
transactions contemplated herein.  The representation and warranty of the
Purchaser contained in this Section 3.2(b) insofar as such representation and
warranty pertains to compliance by the Purchaser with the requirements of
applicable U.S. state or federal securities laws with respect to the offer and
sale of the Consideration Shares, is based on the representations and warranties
of the Vendor contained in Sections 3.1(dd), 3.1(ee), 3.1(ff), 3.1(gg), 3.1(hh)
and 3.1(ii).

(c)

Compliance with Constating Documents, Agreements and Laws.  The execution,
delivery and performance of this Agreement and the completion of the purchase of
the Target Shares as contemplated hereby, including the issuance of the
Consideration Shares, will not constitute or result in a violation or breach of
or default under:

(i)

any term or provision of any of the articles, by-laws or other constating
documents of the Purchaser;

(ii)

the terms of any Contract to which the Purchaser is a party or by which it is
bound; or











--------------------------------------------------------------------------------







(iii)

any term or provision of any Authorization of the Purchaser or any applicable
Law.

(d)

Authorized and Issued Capital.  The authorized capital of the Purchaser consists
of an unlimited number of common shares, an unlimited number of Class "A" Shares
and an unlimited number of preferred shares, issuable in series, of which, as at
the date hereof and prior to the issuance of the Consideration Shares,
90,000,000 common shares are issued and outstanding as fully paid and
non-assessable shares of the Purchaser.  

(e)

Corporate Records.  The corporate records and minute books of the Purchaser as
made available to the Vendor are complete and up-to-date in all material
respects and contain, without limitation (i) accurate minutes of all meetings of
the directors and shareholders of the Purchaser, (ii) all written resolutions
adopted by the directors and shareholders of the Purchaser, (iii) all articles
and by-laws, and (iv) accurate registers of the shareholders of the Purchaser
and transactions involving the shares of the Purchaser.  All such meetings of
the directors and shareholders of the Purchaser were duly called and held and
all resolutions reflected in the foregoing minutes and all of the foregoing
written resolutions were duly passed and approved.

(f)

No Material Business Operations.  As at the date hereof, the Purchaser is not
engaged in any material business operations or activities, other than in respect
of: (i) this Agreement and the matters and transactions contemplated hereby;
(ii) the private placement of up to $1.5 million of common shares in the capital
of the Purchaser at a sale price of $.25 per share; (iii) the ongoing evaluation
by the Purchaser of oil and natural gas assets for potential acquisition (in
relation to which, the Purchaser has entered into confidentiality agreements
with third parties).

(g)

No Actions, Suits, Proceedings.  There are no actions, suits or other
proceedings, investigations or claims in progress or pending against the
Purchaser and, to the best of the Purchaser's knowledge, there are no actions,
suits or other proceedings, investigations or claims threatened against the
Purchaser.

ARTICLE IV
SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND LIMITATION OF LIABILITY

4.1

Survival of Representations and Warranties of the Vendor

The representations and warranties made by the Vendor in this Agreement, or
contained in any document or certificate given in order to carry out the
transactions contemplated hereby, will survive Closing and, notwithstanding
Closing or any investigation made by or on behalf of the Purchaser or any
knowledge of the Purchaser, shall continue in full force and effect for the
benefit of the Purchaser subject to the following provisions:











--------------------------------------------------------------------------------







(a)

except as provided in (b) and (c) of this Section 4.1, no claim may be made or
brought by the Purchaser in respect of the breach of any representation or
warranty of the Vendor after the date that is two years following the Closing
Date;

(b)

any claim that is based upon or relates to a breach of any representation and
warranty made in Section 3.1(r) must be made or brought prior to the expiration
of the period (if any) during which an assessment, reassessment or other form of
recognized document assessing liability for tax, interest or penalties in
respect of such taxation year under applicable tax legislation could be issued
(or, in the case of any such assessment or reassessment, until the issues in
dispute have been fully resolved), assuming that Blue Sky does not file any
waiver or similar document in respect of such taxes after the Closing Date
extending such period as otherwise determined; and

(c)

any claim that is based upon or relates to the representations and warranties
made in Sections 3.1(a), 3.1(b), 3.1(c), 3.1(d) and 3.1(e), or that is based
upon intentional misrepresentation or fraud by the Vendor may be made or brought
by the Purchaser at any time for the maximum period permitted by Law. [NTD:
confirm cross references as agreement is finalized]]

4.2

Survival of Representations and Warranties of Purchaser

The representations and warranties made by the Purchaser in this Agreement, or
contained in any document or certificate given in order to carry out the
transactions contemplated hereby, will survive Closing and, notwithstanding
Closing or any investigation made by or on behalf of the Vendor or any knowledge
of the Vendor, shall continue in full force and effect for the benefit of the
Vendor until the date that is two years after the Closing Date and no claim may
be made or brought by the Vendor in respect of the breach of any representation
or warranty of the Purchaser after the date that is two years following the
Closing Date.

4.3

Limitation Periods

The Parties agree that applicable statutory limitation periods will be extended
to correspond with the survival periods set out in Section 4.1(a) and 4.2 above.

4.4

Liability for Breach of Representations and Warranties

The maximum liability of the Vendor in respect of claims for breach of any of
the representations and warranties of the Vendor set out in this Agreement shall
not exceed the total consideration paid to the Vendor in accordance with Section
2.2 and, all monies actually spent by the Purchaser for expenses, less any
income received by the Purchaser, relating to the operation of the oil and
natural gas assets held by Blue Sky as per the Commitments for Capital
Expenditures outlined in Schedule 3.1(q) hereof and the recourse of the
Purchaser under any such claims shall be to the Consideration Shares, any
dividends or other distributions that may be derived therefrom and, all monies
actually spent by the Purchaser for expenses, less any income received by the
Purchaser, relating to the operation of the oil and natural gas assets held by
Blue Sky as per the Commitments for Capital Expenditures outlined in Schedule
3.1(q).











--------------------------------------------------------------------------------







ARTICLE V
COVENANTS

5.1

Covenants of the Vendor

The Vendor covenants with the Purchaser that it will do, or will cause Blue Sky
to do, the following:

(a)

Transfer of Target Shares.  At Closing, the Vendor shall cause the Target Shares
to be duly and regularly sold, assigned and transferred to the Purchaser in
accordance with the terms of this Agreement.

(b)

Consents.  The Vendor shall use commercially reasonable efforts to obtain, prior
to the Closing Date, all of the consents referred to in Schedule 3.1(b), in a
form reasonably acceptable to the Purchaser.

(c)

Regulatory Approvals.  The Vendor shall use commercially reasonable efforts to
obtain, or cause Blue Sky to obtain, the Regulatory Approvals described in
Section 3.1(b), including assisting with the preparation of, providing
information, documentation and materials required in connection with, and
executing all documents reasonably required for, any such Regulatory Approvals
and shall use commercially reasonable efforts to effect, or to cause Blue Sky to
effect, any necessary registrations, filings and submissions of information
required to obtain the Regulatory Approvals.

(d)

Filings with Governmental Authorities.  The Vendor will provide all cooperation
reasonably requested by the Purchaser, and will use reasonable commercial
efforts to cause Blue Sky to provide all cooperation reasonably requested by the
Purchaser, in connection with the preparation of any filings required by any
Governmental Authority, including tax Returns, and, without limitation, will
promptly make available to the Purchaser all such information and documents
concerning the Business as the Purchaser may reasonably request and will make
senior management personnel of the Vendor available on a reasonable basis, and
will use reasonable commercial efforts to cause Blue Sky to make senior
management of Blue Sky available on a reasonable basis, in a timely manner, to
meet with representatives of the Purchaser to respond to any inquiries that the
Purchaser may wish to make in connection with the preparation of any such
filings.

(e)

Representations.  The Vendor shall use commercially reasonable efforts to ensure
that all of the representations contained in Section 3.1 are true and correct at
the Closing Time.

(f)

Compliance with Applicable Securities Laws.  During the period of 60 days
following the Closing Time the Vendor shall permit the Purchaser to audit the
books, records and accounts of the Vendor and/or Blue Sky respecting the Assets,
to enable the Purchaser to prepare such reports and statements, and make such
filings, as may be required for the Purchaser to comply with applicable
securities











--------------------------------------------------------------------------------







laws.  The audit shall be conducted upon reasonable notice to Vendor at Vendor’s
offices during normal business hours and shall be conducted with full
cooperation of the Vendor and at the sole expense of the Purchaser.

5.2

Covenants of the Purchaser

The Purchaser covenants to and with the Vendor that it shall do or cause to be
done the following:

(a)

Issuance of Consideration Shares.  The Purchaser will take all necessary
corporate action to authorize the issuance of the Consideration Shares at
Closing as validly issued, fully paid and non-assessable common shares in the
capital of the Purchaser.

(b)

Representations.  The Purchaser shall use commercially reasonable efforts to
ensure that all of the representations contained in Section 3.2 are true and
correct at the Closing Time.

(c)

Directorship.

Following Closing or earlier as may be agreed to between the Vendor and
Purchaser, the Purchaser shall appoint two (2) nominees of the Vendor to the
Board of Directors of the Purchaser whereafter the Board of Directors shall
consist of three (3) nominees of the Purchaser and two (2) nominees of the
Vendor.

(d)

Name Change.  As soon as practicable following Closing, the Purchaser shall
change its name to “Blue Sky Oil & Gas Inc.” or any other name agreed to between
the Vendor and Purchaser.

ARTICLE VI
CLOSING

6.1

Closing Arrangements

Subject to waiver or satisfaction of the conditions set out herein, the purchase
and sale of the Target Shares shall be completed at 2:00 p.m. (Calgary time) on
the Closing Date at the offices of the Purchaser's Counsel in Calgary Alberta,
or at such other time or place or in such other manner as the Parties may agree
in writing (the "Closing").  Closing shall be conditional upon the Closing Date
occurring on or before October 30, 2013, unless extended by mutual consent of
the parties hereto.

6.2

Documents to be Delivered

At or before the Closing Time, the Vendor shall execute, or cause to be
executed, and shall deliver, or cause to be delivered, to the Purchaser, all
agreements, instruments, notices, releases, confirmations, receipts,
certificates and other documents that the Purchaser may reasonably request to
complete the purchase and sale of the Target Shares as contemplated by this
Agreement, in form and substance reasonably satisfactory to the Purchaser and
the Purchaser











--------------------------------------------------------------------------------







shall execute, or cause to be executed, and shall deliver, or cause to be
delivered, to the Vendor, in form and substance reasonably satisfactory to the
Vendor, all agreements, instruments, notices, certificates and other documents
that the Vendor may reasonably request to complete the purchase and sale of the
Target Shares as contemplated by this Agreement, including the following:

(a)

Vendor's Documents:

(i)

all share certificates representing the Target Shares duly endorsed for transfer
to the Purchaser; and

(ii)

duly executed resignations and releases of claims of Ilyas Chaudhary as the sole
officer and director of Blue Sky.

(b)

Purchaser's Documents:

(i)

a share certificate representing the Consideration Shares registered in the name
of the Vendor.

ARTICLE VII
GENERAL PROVISIONS

7.1

Public Disclosure

Except as may be required by Law or stock exchange rules, no public disclosure
of this Agreement or the transactions contemplated hereby will be made by either
Party without the prior consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed.

7.2

Further Assurances

Each of the Parties hereby covenants and agrees that from time to time after the
Closing Date it will, at its expense and upon the request of any other Party,
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered all such further acts, deeds, assignments, transfers, conveyances
and assurances as the other Party may reasonably request for the better carrying
out and performance of all the terms of this Agreement.

7.3

Remedies Cumulative

The rights and remedies of the Parties under this Agreement are cumulative and
in addition and without prejudice to and not in substitution for any rights or
remedies provided by law.  Any single or partial exercise by either Party of any
right or remedy for default or breach of any term, representation, warranty,
covenant or condition of this Agreement does not waive, alter, affect or
prejudice any other right or remedy to which such Party may be lawfully entitled
for the same default or breach.











--------------------------------------------------------------------------------







7.4

Counterparts

This Agreement may be executed in any number of counterparts and by different
Parties on separate counterparts, each of which, when executed and delivered,
shall constitute an original and all of which, when taken together, shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile transmission or in portable document format shall
constitute delivery of an executed counterpart of this Agreement.

7.5

Legal and Other Professional Fees

Each of the Parties shall be responsible for its respective legal, accounting,
broker and other professional fees in connection with this Agreement and the
transactions contemplated hereby.  

7.6

Assignment

Neither Party may assign this Agreement or any of its rights hereunder to any
other Person without the prior written consent of the other Party, which consent
will not be unreasonably withheld, conditioned or delayed.

7.7

Successors and Assigns

This Agreement shall be binding upon and enure to the benefit of the Parties and
their respective successors and permitted assigns.  Nothing herein, express or
implied, is intended to confer upon any Person, other than the Parties and their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

7.8

Entire Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the purchase and sale of the Target Shares and supersedes all prior
agreements, representations, warranties, statements, promises, information,
arrangements and understandings, whether oral or written, express or implied,
with respect to the purchase and sale of the Target Shares.

7.9

Amendments

No modification or amendment to this Agreement may be made unless agreed to by
the Parties in writing.

7.10

Survival

Except as otherwise specified in this Agreement, each Party hereby agrees that
all provisions of this Agreement shall not merge on, and shall survive, the
completion of the transactions contemplated hereby.














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

FULUCAI PRODUCTIONS LTD.

 

BLUE SKY ENERGY & POWER, INC.

 

 

 

 

 

 

 

 

 

 

Per:

 

 

Per:

 

 

Mo Fazil
President and Chief Executive Officer

 

 

Ilyas Chaudhary

President and Chief Executive Officer

 











--------------------------------------------------------------------------------










SCHEDULE 3.1(b)

VENDOR'S CONTRACTUAL AND REGULATORY APPROVALS




1.

Approval of Vendor's stockholders in respect of the "sale of all or
substantially all of its assets or undertaking".

















--------------------------------------------------------------------------------










SCHEDULE 3.1(n)

COMPLIANCE WITH CONSTATING DOCUMENTS, AGREEMENTS AND LAWS




Confirmed.











--------------------------------------------------------------------------------










EXHIBIT A

WELL LIST











--------------------------------------------------------------------------------







EXHIBITS B1-B5

LEASE MAPS











--------------------------------------------------------------------------------







EXHIBIT C

FIELD LOCATIONS MAP











--------------------------------------------------------------------------------







EXHIBIT D

DEAD AIM INVESTMENTS – AGREEMENT TO ASSIGN INTERESTS











--------------------------------------------------------------------------------







EXHIBIT E

DEAD AIM INVESTMENTS – ESCROW AGREEMENT









